Appeal from a decision of the Unemployment Insurance Appeal Board, filed November 26, 1990, which ruled that claimant was disqualified from receiving unemployment insurance benefits because he voluntarily left his employment without good cause.
The evidence reveals that, after claimant indicated to his employer that he wished to resign, he was repeatedly asked by his supervisor to schedule a meeting to discuss his continued employment. When he failed to make this appropriate attempt to protect his employment, claimant was taken off the schedule and his employment came to an end. Although claimant testified that he was forced into resigning, this merely presented a question of credibility which was within the sole province of the Unemployment Insurance Appeal Board to resolve (see, Matter of Baker [Hartnett], 147 AD2d 790, appeal dismissed 74 NY2d 714; Matter of Nunes [Roberts], 98 AD2d 934). Under the circumstances, we find substantial evidence to support the decision of the Board that claimant voluntarily left his employment without good cause (see, Matter of Steed [Roberts], 115 AD2d 166; Matter of Sillan [French Tel. Cable Co. — Levine], 53 AD2d 719). We have considered claimant’s remaining contentions and find that they have either been waived or lack merit.
Mikoll, J. P., Yesawich Jr., Mercure, Crew III and Harvey, JJ., concur. Ordered that the decision is affirmed, without costs.